151 U.S. 572 (1894)
UNITED STATES
v.
LA TOURRETTE.
No. 1087.
Supreme Court of United States.
Submitted January 22, 1894.
Decided February 5, 1894.
APPEAL FROM THE COURT OF CLAIMS.
*574 Mr. Assistant Attorney General Dodge and Mr. Charles C. Binney for appellants.
Mr. Joseph W. Striker for appellee.
MR. JUSTICE GRAY, after stating the case, delivered the opinion of the court.
This claim for longevity pay is based on the provision of the act of July 15, 1870, c. 294, § 24, reënacted in the Revised Statutes, by which "there shall be allowed and paid to each commissioned officer below the rank of brigadier-general, including chaplains and others having assimilated rank or pay, ten per centum of their current yearly pay for each term of five years of service." 16 Stat. 320; Rev. Stat. § 1262.
"Service" in this statute evidently, as both parties admit, means military service; and the question is whether the claimant was in that service from February 6, 1865, to April 26, 1867.
This question is best answered by reading the provisions of previous acts of Congress, referred to by counsel, which are as follows, the significant words being printed below in italics:
By the act of July 5, 1838, c. 162, § 18, "it shall be lawful for the officers composing the council of administration at any post, from time to time, to employ such person as they may think proper to officiate as chaplain, who shall also perform the duties of schoolmaster at such post; and the person so employed shall, on the certificate of the commanding officer of the post, be paid such sum for his services, not exceeding forty dollars per month, as may be determined by the said council of administration, with the approval of the Secretary of War; and in addition to his pay, the said chaplain shall be allowed four rations per diem with quarters and fuel." 5 Stat. 259.
By the supplementary act of July 7, 1838, c. 194, "the posts at which chaplains shall be allowed shall be limited to the number of twenty, and shall be first approved by the Secretary of War, and shall be confined to places most destitute of instruction." 5 Stat. 308.
By the act of February 11, 1847, c. 8, § 7, "during the war *575 with Mexico, it shall be lawful for the officers composing the councils of administration of the several regiments constituting a brigade, either regular or volunteer, in the service of the United States, to employ some proper person to officiate as chaplain to such brigade:" "Provided that the chaplains now attached to the regular army and stationed at different military posts may, at the discretion of the Secretary of War, be required to repair to the Army in Mexico whenever a majority of the men at the posts where they are respectively stationed shall have left them for service in the field; and should any of said chaplains refuse or decline to do this when ordered so to do by the adjutant-general, the office of such chaplain shall be deemed vacant, and the pay and emoluments thereof be stopped." 9 Stat. 124.
By § 3 of the act of March 2, 1849, c. 83, entitled "An act to provide for an increase of the medical staff, and for no additional number of chaplains of the Army of the United States," the provisions of the act of 1838 "are extended so as to authorize the employment of ten additional chaplains for military posts of the United States." 9 Stat. 351.
By § 1 of the act of February 21, 1857, c. 55, entitled "An act to increase the pay of officers of the Army," the pay of commissioned officers of the Army is increased; and by § 2, it is provided "that the Secretary of War be authorized, on the recommendation of the council of administration, to extend the additional pay herein provided to any person serving as chaplain at any post of the Army." 11 Stat. 163.
By the act of July 17, 1862, c. 200, § 9, "the compensation of all chaplains in the regular or volunteer service or army hospitals shall be one hundred dollars per month and two rations a day when on duty;" "chaplains employed at the military posts called `chaplains' posts' shall be required to reside at the posts; and all chaplains in the United States service shall be subject to such rules in relation to leave of absence from duty as are prescribed for commissioned officers of the United States Army stationed at such posts." 12 Stat. 595.
By the act of April 9, 1864, c. 53, § 1, "the rank of chaplain *576 without command in the regular and volunteer service of the United States is hereby recognized;" by § 2, the pension act of July 14, 1862, c. 166, is "so amended as to include chaplains in the regular and volunteer forces of the Army;" and by § 3, "it shall be the duty of chaplains in the military service of the United States to make monthly reports to the adjutant-general of the Army, through the usual military channels, of the moral condition and general history of the regiments, hospitals or posts to which they may be attached." 13 Stat. 46.
These acts, all of which were passed before the period in question, unequivocally show that such chaplains as the claimant was during that period  being employed, by the officers composing the council of administration at the post, to officiate as chaplain, and actually serving as such, at a military post of the United States, with the approval of the Secretary of War; receiving monthly for their services a sum approved by him, and allowed, in addition to their pay, rations and quarters; subject to the same rules as to leave of absence from duty as commissioned officers of the Army; required to report monthly to the adjutant-general of the Army through the usual military channels; and called indifferently "chaplains attached to the regular army and stationed at military posts," or "chaplains of the Army of the United States"  should be considered, according to the understanding and intention of Congress, as holding the office and rank of chaplain in the Army, and consequently as in the military service, within the meaning of the longevity pay act.
Moreover, the act of March 2, 1867, c. 145, § 7, (under which the claimant was afterwards commissioned,) by providing that "the post chaplains now in service," as well as those thereafter to be appointed, should be commissioned by the President, distinctly recognized that the former were already in "service," which, in this act, as in the longevity pay act, clearly means the military service of the United States. 14 Stat. 423.
Judgment affirmed.